525 S.E.2d 181 (1998)
349 N.C. 367
STATE of North Carolina
v.
John Lee CONAWAY.
No. 389A92-2.
Supreme Court of North Carolina.
November 5, 1998.
Sue A. Berry, Lumberton, Marsh Smith, Southern Pines, for Conaway.
Ellen B. Scouten, Special Deputy Attorney General, Kenneth W. Honeycutt, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to review the order of the Superior Court, Richmond County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 5th day of November 1998."